DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-26 in the telephone restriction interview summary mailed on 2/22/2022 is acknowledged. 

Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the telephone restriction interview summary mailed on 2/22/2022.

Claim Objections
Claims 4, 9, 14, 18, 22-23 and 25 are objected to because of the following informalities: 
The phrase “an additional” in line 2 of claim 4 should be changed to the term “additional”.
The phrase “the inner primer coating” in line 2 of claim 9 should be changed to the phrase “the water-based inner primer coating”.
The phrase “the top barrier coating” in line 2 of claim 14 should be changed to the phrase “the water-based top barrier coating”.
The phrase “the inorganic master batch” in line 2 of claim 18 should be changed to the phrase “the inorganic extrusion master batch”.
The phrase “an top” in line 8 of claim 22, line 10 of claim 23 and line 10 of claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 14-15 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 7 recite the limitation “the physical properties” in lines 2-3 of claim 6 and line 2 of claim 7. There is insufficient antecedent basis for this limitation in the claims

Regarding claim 9, the phrase “the inner primer coating comprises a water-based composition” is indefinite in that it is unclear if the water-based inner primer coating is a solid layer or not.
It is advised changing the phrase “the inner primer coating comprises a water-based composition” to the phrase “the water-based inner primer coating is formed from a water-based composition” in order to overcome this rejection.

Regarding claim 14, the phrase “the top barrier coating comprises a water-based composition” is indefinite in that it is unclear if the water-based top barrier coating is a solid layer or not.
It is advised changing the phrase “the top barrier coating comprises a water-based composition” to the phrase “the water-based top barrier coating is formed from a water-based composition” in order to overcome this rejection.

Regarding claim 15, this claim is indefinite in that the Markush group for the solvent-based adhesive is improper.
It is advised changing the phrase “PHA/PHB and dextrin or combinations thereof” in lines 7-8 of claim 15 to the phrase “PHA/PHB, dextrin and combinations thereof” in order to overcome the rejection.

Claims 22-24 contain the trademark/trade name IGI Barrier Grip 9471B.  Where a trademark or trade name is used in claims as a limitation to identify or describe a particular material or product, the claims do not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a top water-based barrier coating and, accordingly, the identification/description is indefinite.

Claims 25 and 26 contain the trademark/trade name IGI Barrier Grip 9471B.  Where a trademark or trade name is used in claims as a limitation to identify or describe a particular material or product, the claims do not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a top water-based barrier coating and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wittosch et al (US 5,989,724) in view of Tilton (US 2014/0272163).


The substrate of paper reads on the claimed paper-based substrate. The base coat comprising a water-based polymeric dispersion of a polymer such as polyvinyl alcohol reads on the claimed water-based inner primer coating. The additional coat comprises a water-based polymeric dispersion of a polymer comprising polyvinyl alcohol reads on the claimed a water-based top barrier coating. The coated paper stock having water resistance and grease resistance reads on the claimed surface of the paper-based substrate having water and grease barrier properties. The coated paper stock being recyclable and repulpable reads on the claimed paper-based substrate coated therewith being recyclable and repulpable.





However, Tilton discloses a packaging material (paragraph [0002]) comprising a mineral-containing layer being an extruded layer (paragraph [0093]), wherein the mineral-containing layer functions as a tie layer (paragraph [0093]), wherein the mineral-containing layer comprises individually or in mixtures high density polyethylene and low density polyethylene (paragraph [0093]) and wherein the mineral-containing layer comprises a filler comprising calcium carbonate (paragraph [0086]).
The mineral-containing layer being a tie layer and being an extruded layer reads on the claimed intermediate polymeric extrusion coating as claimed in claim 1. The mineral-containing layer being an extruded layer reads on the claimed intermediate polymeric extrusion coating obtained by extrusion of a polymer as claimed in claim 11. The mineral-containing layer comprising individually or in mixtures high density polyethylene and low density polyethylene reads on the claimed intermediate polymeric extrusion coating comprising a low surface tension polymer of low density polyethylene 

Wittosch and Tilton are analogous art because they are from the same field of packaging materials. Wittosch is drawn to a recyclable and repulpable coated paper stock for ream wrap (see col., 2, lines 51-54 of Wittosch). Tilton is drawn to a repulpable and recyclable packaging materials (see paragraph [0002] of Tilton).

It would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Tilton before him or her, to modify the coated paper stock of Wittosch to include the mineral-containing layer of Tilton directly between the base coat and the additional coat of Wittosch because having a mineral-containing layer between layers provides enhanced adhesion between the layers it is disposed between.

In regard to the oil barrier properties, given that the structure of the coated paper stock of Wittosch and Tilton is the same as the multilayer coating on the paper-based substrate of claim 1, it is clear that the coated paper stock of Wittosch and Tilton would intrinsically have oil barrier properties.

Regarding claim 2, given that the base coat of Wittosch comprises polyvinyl alcohol which is one of Applicant’s preferred materials for the water-based inner primer coating as claimed in claim 15, it is clear that the base coat of Wittosch would 

Regarding claim 3, given that the mineral-containing layer of Tilton comprises a mixture of high-density polyethylene and low-density polyethylene and a filler of calcium carbonate which are Applicant’s preferred materials for the low surface tension polymer of claims 13, the inorganic extrusion master batch as claimed in claim 18 and the polymers to be extruded as claimed in claim 19; it is clear that the mineral-containing layer of Tilton would intrinsically have flexibility and water-, oil- and grease- barrier properties.

Regarding claim 4, given that the additional coat of Wittosch comprises polyvinyl alcohol which is one of Applicant’s preferred materials for the top water-based barrier coating as claimed in claim 20; it is clear that the additional coat of Wittosch would intrinsically have additional water, oil and grease barrier properties onto the intermediate polymeric extrusion coating.

Regarding claim 5, given that the additional coat of Wittosch comprises polyvinyl alcohol which is one of Applicant’s preferred materials for the top water-based barrier coating as claimed in claim 20; it is clear that the additional coat of Wittosch would intrinsically act as a protective layer for the intermediate polymeric extrusion coating for corrugated applications.



Regarding claims 9, 10 and 15; Wittosch discloses a coated paper stock comprising the base coat comprising a water-based polymeric dispersion of a polymer comprising polyvinyl alcohol (col. 3, lines 4-12).
The base coat comprising a water-based polymeric dispersion of a polymer comprising polyvinyl alcohol reads on the claimed water-based inner primer coating formed from a water-based composition having at least one solvent-based adhesive as claimed in claim 9, the solvent-based adhesive comprising water as a solvent as claimed in claim 10 and the solvent-based adhesive being polyvinyl alcohol  as claimed in claim 15.

Regarding claims 14 and 20; Wittosch discloses a coated paper stock comprising additional coat comprising a water-based polymeric dispersion of a polymer comprising polyvinyl alcohol (col.  3, lines 4-12).


Regarding claim 21, given that the structure of the coated paper stock of Wittosch and Tilton is the same as the multilayer coating on the paper-based substrate of claim 1; it is clear that the surface of the paper-based substrate coated therewith intrinsically presents a Cobb test value below 2.0 grams of water/m2, a Water Vapor Transmission Rate test value below 60.0 grams of water/m2, a surface tension test value at least about 50.0 dynes/cm and an oil and grease resistance 3M kit test value of at least about 12.0.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wittosch et al (US 5,989,724) in view of Sanders (US 2017/0029189) in further view of Cham et al (US 2013/0101855) in further view of the IGI Barrier Grip 9471B datasheet published 2017.

Regarding claim 22, Wittosch discloses a coated paper stock comprising a substrate of paper (col. 2, line 64-col. 3, line 3; col. 3, lines 30-39), a base coat coated on at least one surface of the substrate (col. 2, lines 64-col. 3, line 3) and at least one additional coat coated over the base coat (col. 2, line 64-col. 3, line 3); wherein the base 
The substrate of paper reads on the claimed paper-based substrate. The base coat comprising a water-based polymeric dispersion of a polymer such as acrylic reads on the claimed water-based inner primer coating. The additional coat comprises a water-based polymeric dispersion of a polymer reads on the claimed a water-based top barrier coating. 

Wittosch does not appear to explicitly disclose the coated paper stock comprising an inner water-based primer coating comprising polyethyleneimine, an intermediate polymeric extrusion coating comprising co-extruded low-density polyethylene and high-density polyethylene in a weigh ratio of 40 to 60 and the top water-based barrier coating comprising IGI Barrier Grip 9471B.

However, Sanders discloses a package comprising a sealant layer comprising HDPE and LDPE in a weight ratio of 60:40 (paragraph [0015]).
The sealant layer reads on the claimed intermediate polymeric coating. The sealant layer being a polymeric extrusion coating is a product-by-process limitation.


Cham discloses a packaging structure (Abstract) comprising a primer layer comprising polyethyleneimine and ethylene methacrylate (paragraph [0042]) and wherein the primer layer is coated over a surface of paper (paragraph [0042]).

The datasheet discloses IGI Barrier Grip 9471B as a water-based composition.

Wittosch, Sanders and Cham are analogous art because they are from the same field of packaging materials. Wittosch is drawn to a recyclable and repulpable coated paper stock for ream wrap (see col., 2, lines 51-54 of Wittosch). Sanders is drawn to a package (see Abstract of Sanders). Cham is drawn to a packaging structure (see Abstract of Cham). 

It would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Sanders before him or her, to modify the coated paper stock of Wittosch to include the sealant layer directly between the base coat and additional base coat of Wittosch because having the sealant layer between layers provides enhanced adhesion between those layers.

Given the equivalence and interchangeability of polyethyleneimine and ethylene methacrylate for the primer layer, which is disclosed by Cham, and the acrylic polymers for the base coat as taught by Wittosch set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Cham before him or her, to include the polyethyleneimine primer layer of Cham for the acrylic polymer base coat of Wittosch. (MPEP 2144.06)

Given the equivalence and interchangeability of water-based polymeric dispersion for the additional coat, which is disclosed by Wittosch, and the water-based composition of IGI Barrier Grip 9471B as taught by the datasheet of IGI Barrier Grip 9471B set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and the datasheet of IGI Barrier Grip 9471B before him or her, to include the water-based composition of IGI Barrier Grip 9471B for the additional coat of Wittosch. (MPEP 2144.06)

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wittosch et al (US 5,989,724) in view of Tilton (US 2014/0272163) in further view of Cham et al (US 2013/0101855) in further view of the IGI Barrier Grip 9471B datasheet.

Regarding claim 23, Wittosch discloses a coated paper stock comprising a substrate of paper (col. 2, line 64-col. 3, line 3; col. 3, lines 30-39), a base coat coated on at least one surface of the substrate (col. 2, lines 64-col. 3, line 3) and at least one additional coat coated over the base coat (col. 2, line 64-col. 3, line 3); wherein the base coat and additional coat are water-based polymeric dispersions (col. 2, lines 64-col. 3, line 3), wherein the base coat comprises a water-based polymeric dispersion of a polymer comprising acrylic (col. 3, lines 4-12), wherein the additional coat comprises a water-based polymeric dispersion of a polymer (col.  3, lines 4-12), wherein the coated paper stock provides water resistance and grease resistance (col. 2, lines 51-54) and wherein the coated paper stock is recyclable and repulpable (col. 2, lines 51-54).
The substrate of paper reads on the claimed paper-based substrate. The base coat comprising a water-based polymeric dispersion of a polymer such as acrylic reads on the claimed water-based inner primer coating. The additional coat comprises a water-based polymeric dispersion of a polymer reads on the claimed a water-based top barrier coating. 

Wittosch does not appear to explicitly disclose the coated paper stock comprising an inner water-based primer coating comprising polyethyleneimine, an intermediate 

However, Tilton discloses a packaging material (paragraph [0002]) comprising a mineral-containing layer being an extruded layer (paragraph [0093]), wherein the mineral-containing layer functions as a tie layer (paragraph [0093]), wherein the mineral-containing layer comprises individually or in mixtures high density polyethylene and low density polyethylene (paragraph [0093]) and wherein the mineral-containing layer comprises from one to six layers (paragraph [0100])
Tilton does not appear to disclose a three layer structure of HDPE-LDPE-HDPE arrangement where HDPE is 60% by weight of the total weight of the intermediate polymeric extrusion coating.
However, it would have been obvious to have three layer structure of HDPE-LDPE-HDPE arrangement where HDPE is 60% by weight of the layer arrangement because doing so would provide improved adhesion as a tie layer.

Cham discloses a packaging structure (Abstract) comprising a primer layer comprising polyethyleneimine and ethylene methacrylate (paragraph [0042]) and wherein the primer layer is coated over a surface of paper (paragraph [0042]).



Wittosch, Tilton and Cham are analogous art because they are from the same field of packaging materials. Wittosch is drawn to a recyclable and repulpable coated paper stock for ream wrap (see col., 2, lines 51-54 of Wittosch). Tilton is drawn to a repulpable and recyclable packaging materials (see paragraph [0002] of Tilton). Cham is drawn to a packaging structure (see Abstract of Cham).

It would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Tilton before him or her, to modify the coated paper stock of Wittosch to include the mineral-containing layer of Tilton directly between the base coat and the additional coat of Wittosch because having a mineral-containing layer between layers provides enhanced adhesion between the layers it is disposed between.

Given the equivalence and interchangeability of polyethyleneimine and ethylene methacrylate for the primer layer, which is disclosed by Cham, and the acrylic polymers for the base coat as taught by Wittosch set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Cham before him or her, to include the polyethyleneimine primer layer of Cham for the acrylic polymer base coat of Wittosch. (MPEP 2144.06)

Given the equivalence and interchangeability of water-based polymeric dispersion for the additional coat, which is disclosed by Wittosch, and the water-based 

Regarding claim 24, Wittosch, Cham, Tilton and the datasheet discloses the claimed invention except for claimed coating weights for PEI, the three layer arrangement and IGI Barrier Grip 9471B. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the coating size of PEI to 0.01 g/m2, to change the coating size of the three layer arrangement to 10 g/m2 and to change the coating of IGI Barrier Grip 9471B to 5 g/m2, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wittosch et al (US 5,989,724) in view of Tilton (US 2014/0272163) in further view of Cham et al (US 2013/0101855) in further view of the Spectra-Guard 3005 datasheet.


The substrate of paper reads on the claimed paper-based substrate. The base coat comprising a water-based polymeric dispersion of a polymer such as acrylic reads on the claimed water-based inner primer coating. The additional coat comprises a water-based polymeric dispersion of a polymer reads on the claimed a water-based top barrier coating. 

Wittosch does not appear to explicitly disclose the coated paper stock comprising an inner water-based primer coating comprising polyethyleneimine, an intermediate polymeric extrusion coating comprising co-extruded low-density polyethylene and high-density polyethylene in a three layer structure of HDPE-LDPE-HDPE arrangement where HDPE is 60% by weight of the total weight of the intermediate polymeric extrusion coating and the top water-based barrier coating comprising Spectra-Guard 3005.

However, Tilton discloses a packaging material (paragraph [0002]) comprising a mineral-containing layer being an extruded layer (paragraph [0093]), wherein the mineral-containing layer functions as a tie layer (paragraph [0093]), wherein the mineral-containing layer comprises individually or in mixtures high density polyethylene and low density polyethylene (paragraph [0093]) and wherein the mineral-containing layer comprises from one to six layers (paragraph [0100])
Tilton does not appear to disclose a three layer structure of HDPE-LDPE-HDPE arrangement where HDPE is 60% by weight of the total weight of the intermediate polymeric extrusion coating.
However, it would have been obvious to have three layer structure of HDPE-LDPE-HDPE arrangement where HDPE is 60% by weight of the layer arrangement because doing so would provide improved adhesion as a tie layer.

Cham discloses a packaging structure (Abstract) comprising a primer layer comprising polyethyleneimine and ethylene methacrylate (paragraph [0042]) and wherein the primer layer is coated over a surface of paper (paragraph [0042]).

The datasheet discloses Spectra-Guard 3005 as a water-based composition.

Wittosch, Tilton and Cham are analogous art because they are from the same field of packaging materials. Wittosch is drawn to a recyclable and repulpable coated paper stock for ream wrap (see col., 2, lines 51-54 of Wittosch). Tilton is drawn to a 

It would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Tilton before him or her, to modify the coated paper stock of Wittosch to include the mineral-containing layer of Tilton directly between the base coat and the additional coat of Wittosch because having a mineral-containing layer between layers provides enhanced adhesion between the layers it is disposed between.

Given the equivalence and interchangeability of polyethyleneimine and ethylene methacrylate for the primer layer, which is disclosed by Cham, and the acrylic polymers for the base coat as taught by Wittosch set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and Cham before him or her, to include the polyethyleneimine primer layer of Cham for the acrylic polymer base coat of Wittosch. (MPEP 2144.06)

Given the equivalence and interchangeability of water-based polymeric dispersion for the additional coat, which is disclosed by Wittosch, and the water-based composition of IGI Barrier Grip 9471B as taught by the datasheet of IGI Barrier Grip 9471B set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Wittosch and the datasheet of IGI Barrier Grip 9471B before him or her, to include the water-based composition of IGI Barrier Grip 9471B for the additional coat of Wittosch. (MPEP 2144.06)

Regarding claim 26, Wittosch, Cham, Tilton and the datasheet discloses the claimed invention except for claimed coating weights for PEI, the three layer arrangement and IGI Barrier Grip 9471B. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the coating size of PEI to 0.01 g/m2, to change the coating size of the three layer arrangement to 10 g/m2 and to change the coating of Spectra-Guard 3005 to 0.1 g/m2, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785